EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Dienwiebel on February 10, 2021. The application has been amended as follows: 
Please amend claims 14 and 15 to depend from claim 1 as shown below:

14. (Currently Amended) The method of claim 1 , wherein the method moreover comprises: receiving raw odometry position data as the at least one output from the at least one odometry positioning system; receiving raw absolute position data as the at least one output from the at least one absolute positioning system; interpolating the raw absolute position data based on a given clock rate to ascertain the absolute position data; and interpolating the raw odometry position data based on the given clock rate to ascertain the odometry position data.  

15. (Currently Amended) The method of claim 1 , wherein a system matrix describing the pose graph has a block tridiagonal shape.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661